IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46236

STATE OF IDAHO,                                 )
                                                )   Filed: March 6, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JOSE ANTONIO AGUSTIN,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Benjamin J. Cluff, District Judge.

       Appeal dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Jose Antonio Agustin pled guilty to aggravated assault with a deadly weapon. Idaho
Code §§ 18-901(b), 18-905(b). The parties entered into a binding Idaho Criminal Rule 11 plea
agreement. Pursuant to the plea agreement, Agustin waived his right to appeal any issues
including all matters involving the plea or his sentence. The district court sentenced Agustin to a
unified term of twelve years with four years determinate. Agustin appeals asserting that the
district court abused its discretion by imposing an excessive sentence.
       We hold that Agustin’s appellate challenge to the sentence was waived by his plea
agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252



                                                1
(Ct. App. 2006). Agustin’s plea agreement contained a clause by which Agustin waived his right
to appeal. Accordingly, we dismiss Agustin’s appeal.




                                              2